DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 9/20/2021, with respect to claims 1-30 have been fully considered and are persuasive.  The rejection of claims 1-30 have been withdrawn. 

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-30 are allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

	… identifying an energy detection threshold for a sensing beam associated with a channel access procedure;
 	identifying a set of transmit power parameters for a transmit beam used for performing wireless transmissions associated with the channel access procedure;
 	adjusting the set of transmit power parameters, the energy detection threshold, or both, based at least in part on an overlap between a beam shape of the transmit beam and a beam shape of the sensing beam.… in combination with other limitations recited as specified in claims 1, 19, 29, 30.



 	The second closest prior art Marinier et al (USPN 2020/0145079) discloses a UE utilizing multiple beam processes such that there is a overlap in usage of resources which leads to a beam not usable.  However, Marinier fails to disclose or render obvious the above italic as claimed.

 	The third closest prior art Ryoo et al (USPN 2018/0139784) discloses usage of overlapping beams for different UEs in random access procedure. However, Rahmati fails to disclose or render obvious the above italic as claimed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469